       Case 2:20-cr-00105-KJM Document 31 Filed 06/26/20 Page 1FILED
                                                                  of 1
                      UNITED STATES DISTRICT COURT          June 26, 2020
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:20-cr-00105-KJM-5

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
DESTINY ESTRELLA LEILANI
SALAZAR

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release DESTINY ESTRELLA LEILANI

SALAZAR Case No. 2:20-cr-00105-KJM-5 Charges 18 USC § 922(j), 922(u) from

custody for the following reasons:

                 X     Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): Pretrial release conditions as stated on the
                              record in open court.

      Issued at Sacramento, California on June 26, 2020 at 2:00 PM

      Dated: June 29, 2020


                                     By:
